DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of CLAIMS 1-13 in the reply filed on 04 March 2021 is acknowledged.  The traversal is on the ground(s) that “no showing of lack of unity of invention has actually been made.”  Applicant contends the special  technical feature  shared between Group I and Group II is “an array of channels, formed on a back surface of the substrate, the array of channels divided into inlet channels and outlet channels, wherein: each inlet channel is fluidly connected to a respective plurality of inlet passages; and each outlet channel is fluidly connected to a respective plurality of outlet passages.”  This argument is moot as demonstrated by the current office action since the special technical feature does not make a contribution over the art.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected INVENTION, there being no allowable generic or linking claim. 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 03 October 2019 and 29 February 2021 have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “shared inlet fluid supply slot” and the “inlet fluid supply slot” and the “shared outlet fluid supply slot” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the inlet fluid supply slot" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner for purposes of examination interprets “the inlet fluid supply slot” as “the shared inlet fluid supply slot.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bibl et al. (US PGPub 2011/0007117 A1), hereinafter Bibl.
With regard to Claim 1, Bibl discloses a fluidic ejection die (103; Fig. 2; ¶0052), comprising: an array of nozzles (¶0057, nozzle layer 184 can include an array of nozzles 126), each nozzle (126) comprising: an ejection chamber (174; ¶0052); an opening (nozzle 126 opening as shown; Fig. 2); and a fluid actuator disposed within the ejection chamber (¶0053; Figs. 2-3; actuators 401); an inlet passage (176), formed in a substrate (122/103; ¶0055), to deliver fluid into the ejection chamber (¶0052; chamber 174); and an outlet passage (Fig. 2; 172), formed in the substrate (122/103), to deliver fluid out of the ejection chamber (¶0052); (¶0052-0053, multiple fluid flow paths formed), formed on a back surface of the substrate (Figs. 2-4; substrate 122), the array of channels divided into inlet channels and outlet channels (Figs. 2-4; 176/172), wherein: each inlet channel (176) is fluidly connected to a respective plurality of inlet passages (¶0052-0053; multiple fluid flow paths 124; inlet passages 476, ¶0089-0090); and each outlet channel (172) is fluidly connected to a respective plurality of outlet passages (Figs. 2-4; ¶0055; outlet passages 472, ¶0089-0090).

With regard to Claim 2, Bibl further discloses wherein each inlet channel is disposed between a pair of outlet channels (Fig. 4; ¶0089-0090; fluid inlet passages 476 and fluid outlet passages 472 alternate across the length l of the lower housing 322; inlet channels 176 extend perpendicularly from the passages; outlet passages 472 extend perpendicularly from outlet passages 472).

With regard to Claim 3,  Bibl further discloses wherein adjacent inlet passages (476) coupled to a particular inlet channel (176) are fluidly connected to outlet channels (172) on either side of the particular inlet channel (Figs. 2, 4; ¶0090).

With regard to Claim 8, Bibl  further discloses wherein the passages are formed in a perforated layer of the substrate (¶0094, apertures 702, 802; Fig. 4).

With regard to Claim 9, Bibl further discloses wherein each nozzle (126) further comprises a micro-recirculation channel to direct fluid to and from the corresponding ejection chamber (Fig. 2; chamber 174, see arrows).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bibl, in view of Goyvadinov (US PGPub 2016/0185124 A1).
With regard to Claim 4, Bibl does not explicitly disclose wherein the inlet channels and outlet channels are fluidly coupled to a shared inlet fluid supply slot.
The secondary reference of Goyvadinov discloses wherein the inlet channels and outlet channels are fluidly coupled to a shared inlet fluid supply slot (¶0019, ink not consumed during printing passes through the outlet and is returned to the ink supply assembly 104; ¶0026-0028; 0039).
Goyvadinov, with the fluidic ejection die of Bibl, in order to recirculate the non consumed ink during printing, as taught by Govadinov (¶0019).

With regard to Claim 5, Bibl further discloses wherein the inlet channels and the outlet channels receive fresh fluid from the inlet fluid supply slot (tubing 162 to supply fluid to the die 103; inlet and outlet channels receive ink from tubing 162).

With regard to Claim 6, Bibl does not explicitly disclose wherein the inlet channels and outlet channels are fluidly coupled to a shared outlet fluid supply slot.
The secondary reference of Govadinov discloses wherein the inlet channels and outlet channels are fluidly coupled to a shared outlet fluid supply slot (¶0019, ink not consumed during printing passes through the outlet and is returned to the ink supply assembly 104; ¶0026-0028; 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shared ink outlet fluid supply slot of Goyvadinov, with the fluidic ejection die of Bibl, in order to recirculate the non consumed ink during printing, as taught by Govadinov (¶0019).

With regard to Claim 7, Bibl does not explicitly disclose wherein: excess fresh fluid passes from the inlet channels to the shared outlet fluid supply slot; and excess fresh fluid and waste fluid pass from the outlet channels to the shared outlet fluid supply slot.
Govadinov discloses wherein: excess fresh fluid passes from the inlet channels to the shared outlet fluid supply slot (¶0019, ink not consumed during printing passes through the outlet and is returned to the ink supply assembly 104; ¶0026-0028; 0039); and excess fresh fluid and waste fluid pass from the outlet channels to the shared outlet fluid supply slot (¶0019, ink not consumed during printing passes through the outlet and is returned to the ink supply assembly 104; ¶0026-0028; 0039).

Allowable Subject Matter
Claim 10 is allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance for Claim 10 is that applicants claimed invention includes a printing fluid cartridge having an array of fluidic ejection dies disposed on the housing, each fluidic ejection die having: an array of nozzles, each nozzle comprising: an ejection chamber; an opening; and a fluid actuator disposed within the ejection chamber; an inlet passage, formed in a substrate, to deliver fluid into the ejection chamber; and an outlet passage, formed in the substrate, to deliver fluid out of the ejection chamber; and an array of channels, formed on a back surface of the substrate, the array of channels divided into inlet channels and outlet channels, wherein: each inlet channel is fluidly connected to a respective plurality of inlet passages; and each outlet channel is fluidly connected to a respective plurality of outlet passages.  It is this limitation, expressed in the claim combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
Claims 11-13 are allowable because they depend from Claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853